
	
		I
		112th CONGRESS
		2d Session
		H. R. 6490
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Price of Georgia
			 (for himself, Mr. Altmire,
			 Mrs. Blackburn,
			 Mr. Deutch,
			 Mr. Wilson of South Carolina,
			 Ms. Castor of Florida,
			 Mr. Tiberi,
			 Mr. Braley of Iowa,
			 Mr. Latham,
			 Mr. Barrow,
			 Mr. King of Iowa,
			 Mr. Kelly,
			 Mr. LaTourette, and
			 Mrs. Ellmers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish a market pricing program for durable medical equipment, prosthetics,
		  orthotics, and supplies (DMEPOS) under part B of the Medicare
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare DMEPOS Market Pricing Program
			 Act of 2012.
		2.Establishment of
			 DMEPOS market pricing program as replacement for competitive bidding
			 program
			(a)In
			 generalPart B of title XVIII
			 of the Social Security Act is amended by inserting after section 1847B the
			 following new section:
				
					1847C.DMEPOS market pricing program(a)Establishment
							(1)In
				generalThe Secretary shall establish and implement a market
				pricing program (in this section referred to as market pricing
				program) under which auctions are conducted in eligible market areas (as
				defined in paragraph (3)) throughout the United States for the furnishing under
				this part of market priced items and services (as defined in subsection (b))
				for which payment is made under this part.
							(2)Roles of auction
				expert and market monitorThe elements of the market pricing
				program, including eligible market areas and auction design, shall be
				established and operated in consultation with, and after input and review by,
				the auction expert and the market monitor under subsection (g). In this
				section, the terms auction expert and market monitor
				refer to the respective auction expert and market monitor contracted with under
				paragraph (1) or (2), respectively, of subsection (g).
							(3)ImplementationThe
				market pricing program shall be implemented in eligible market areas consistent
				with the following:
								(A)Market pricing is applied to payments under
				this part in 20 percent of eligible market areas for market priced items and
				services furnished in 2014.
								(B)Market pricing is applied to payments under
				this part in an additional 10 percent of eligible market areas for market
				priced items and services furnished in 2015.
								(C)Market pricing is applied to payments under
				this part in an additional 10 percent of eligible market areas in each
				subsequent year until the market pricing program is applying to items and
				services furnished in 100 percent of eligible market areas throughout the
				United States.
								(D)Once the market
				pricing program is applied throughout the United States under subparagraph (C),
				the Secretary shall conduct auctions for different eligible market areas
				throughout the United States on an ongoing and rotating basis covering 10
				percent of eligible market areas no later than March for each subsequent
				year.
								(E)The requirements
				of this section shall apply to each subsequent round of market-priced auctions
				in the same manner that such requirements apply to the initial market-priced
				auction.
								(4)Eligible market
				areas
								(A)In
				generalIn this section and section 1834, the term eligible
				market areas means areas of the United States established by the
				Secretary.
								(B)Market areas
				must reflect economic interdependencyIn determining and
				selecting eligible market areas, the Secretary shall choose, from among
				counties, aggregations of counties, or parts of counties, market areas that
				form an economically interdependent area reflecting standard econometric market
				models. Nothing in this subparagraph shall preclude the Secretary from
				subdividing a large county (as determined by the Secretary, taking into account
				population and geographic size) in establishing market areas in order to comply
				with this subparagraph.
								(C)Selection of
				market areasIn selecting eligible market areas in which an
				auction will be conducted under this section, the Secretary shall ensure that
				several market areas of each econometric model for a market area specified in
				subparagraph (B) are chosen.
								(D)Exclusion of
				certain areasThe Secretary shall not include as an eligible
				market area any area described in clause (iii) of section 1847(a)(1)(D) before
				the year specified in such clause.
								(5)Application of
				certain policies applicable to competitive acquisition
				programThe following provisions of section 1847(a)(1) shall
				apply to the market pricing program in the same manner as they apply to the
				competitive acquisition program under such section except as otherwise
				provided:
								(A)Subparagraph (C)
				(relating to waiver of certain provisions).
								(B)Subparagraph (E) (relating to verification
				by OIG), except that the assessment shall be of market pricing and subsequent
				pricing determinations that are the basis for auction prices and single payment
				amounts for items and services in eligible market areas and shall be conducted
				in the first two years of the market pricing program and may continue in
				subsequent years of the program.
								(C)Subparagraph (F)
				(relating to feedback on missing financial documentation), except that any
				reference to a round of a program is deemed a reference to a year of the market
				pricing program.
								(b)Market priced
				items and services defined
							(1)In
				generalIn this section, subject to paragraph (2), the term
				market priced items and services means the following:
								(A)Oxygen supplies
				and equipment.
								(B)Standard power
				wheelchairs, power scooters and related accessories.
								(C)Manual
				wheelchairs.
								(D)Enteral nutrients,
				equipment, and supplies.
								(E)Continuous
				positive airway pressure devices, respiratory assistive devices, and related
				supplies.
								(F)Hospital beds and
				related accessories.
								(G)Walkers and
				related accessories.
								(H)Support services
				(Group 2 mattresses and overlays).
								(I)Negative pressure
				wound therapy pumps and related supplies and accessories.
								(J)Diabetic
				supplies.
								(K)Off-the-shelf
				orthotics described in section 1847(a)(2)(C).
								(L)Other items and
				services (other than those items and services specified in paragraph (2)) that
				could have been subject to participation in the competitive acquisition
				programs under section 1847(a)(1).
								(2)Excluded
				itemsSuch term does not include the following:
								(A)Adjustable skin
				protection cushions used in connection with a wheelchair.
								(B)Complex
				rehabilitative power wheelchairs and related accessories.
								(C)Manual wheelchairs
				billed using current HCPCS Codes K0005 or E1161, and related accessories for
				such wheelchairs.
								(c)Market pricing
				program requirements
							(1)In
				generalThe Secretary shall establish an auction design through
				the process described in paragraph (2), that meets the requirements of
				paragraph (3), and shall ensure that the first auction will be conducted for
				all eligible market areas no later than March 1, 2013.
							(2)Auction process;
				input of stakeholders; design
								(A)Transparent
				process required
									(i)In
				generalIn establishing such auction design, the Secretary shall
				utilize an open and transparent process that involves all relevant stakeholders
				(as defined in clause (ii)) in the market.
									(ii)Relevant
				stakeholdersFor purposes of clause (i), the term relevant
				stakeholders means suppliers of market priced items and services (and
				trade associations representing such suppliers), physicians, and individuals
				entitled to benefits under this title (or representatives of such
				individuals).
									(B)Draft auction
				design
									(i)In
				generalNot later than 2 months after the date the auction expert
				first begins service under subsection (g)(1), the auction expert shall develop
				a draft auction design for all eligible areas and all market priced items and
				services.
									(ii)StandardsIn
				developing such auction design, the auction expert shall develop standards for
				eligible bidders, including—
										(I)the financial
				qualifications for an entity to participate in the market pricing program;
				and
										(II)the quality of
				products and related services.
										(iii)Design used in
				expedited rulemaking processSuch design shall serve as the basis for an
				expedited rulemaking process for the publication of the proposed auction design
				and solicitation of public comments on such design. Section 1871(b)(1) shall
				not apply to such process.
									(C)Design
				conference
									(i)In
				generalNot later than 4
				months after the date the auction expert first begins service under subsection
				(g)(1), the auction expert shall convene a design conference (in this paragraph
				referred to as the design conference) for the auction process
				under this section. The auction expert shall chair the conference.
									(ii)ParticipantsThe
				participants at the design conference shall include at least the
				following:
										(I)Suppliers of
				DMEPOSRepresentatives of market priced items and
				services.
										(II)BeneficiariesRepresentatives
				of individuals entitled to benefits under this part.
										(III)CMSThe
				Administrator of the Centers for Medicare & Medicaid Services and other
				appropriate Federal personnel.
										(IV)Program
				advisory and oversight committeeThe members of the committee
				referred to in paragraph (3).
										(iii)Purpose of
				conferenceThe purpose of the design conference shall be to
				establish an efficient auction consistent with best practices and actuarial
				science.
									(iv)Elements of
				conference
										(I)At the design
				conference the auction expert shall provide a demonstration of the preliminary
				auction design.
										(II)Attendees at the
				conference will participate in a mock auction based upon the preliminary
				design.
										(III)The auction
				expert shall establish working committees on major issues.
										(IV)The design conference shall be recorded and
				made available over the Internet either through simultaneous Web cast or
				otherwise.
										(V)The Federal
				Advisory Committee Act shall not apply with respect to the working committee
				established under subclause (III).
										(D)Recommendations
									(i)Working
				committeesNot later than 2 months after the last day of the
				design conference, each working committee established under subparagraph
				(C)(iv)(III) shall submit to the auction expert the committee’s recommendations
				on the final design for auctions under this section.
									(ii)Final design
				recommendationNot later than 3 months after the last day of the
				design conference, the auction expert shall submit to the Secretary final
				recommendations on the auction design.
									(3)RequirementsIn
				establishing the auction design, the Secretary shall ensure that rates of
				payment developed through the auction process—
								(A)are market-based
				and based on binding bids and clearing prices; and
								(B)do not result in a
				diminution of access to or quality of items of market priced items and services
				in the applicable market areas.
								(d)Conduct of
				auction
							(1)Initial
				auctionNo later than March 1 of each year (beginning with 2013),
				the Secretary shall conduct an auction (in this section referred to as a
				market-priced auction) from among entities supplying market priced
				items and services in an eligible market area that is selected in the auction
				design. The first such auction shall conclude no later than March 30, 2013.
				Market-based auctions shall be conducted in accordance with an auction design
				developed under subsection (c).
							(2)Items and
				services subject to auction
								(A)In
				generalIn each eligible market area in which a market-priced
				auction is conducted, the Secretary shall select 2 items and services from
				among the market priced items and services.
								(B)All listed items
				and services to be subject to auctionThe Secretary shall ensure
				in the market-priced auction that each lead product that is identified under
				paragraph (4) from among each market priced item and service is subject to
				auction among all eligible market areas. The Secretary shall ensure that each
				product category is auctioned in at least a sufficient number of eligible
				market areas to produce a sample of bids based on the percentages set forth in
				subsection (a)(3).
								(3)Requirements to
				submit bid in auction
								(A)Submission of
				bidsAny supplier that complies with the requirements of
				subparagraph (B) and that is identified by the Secretary pursuant to paragraph
				(5)(C) as a supplier of a market priced item or service that is the subject of
				a market-priced auction in an eligible market area may submit a bid at such
				auction.
								(B)Financial
				assurances
									(i)In
				generalIn order to be eligible to participate in a market-priced
				auction, a supplier must submit a cash deposit in an amount determined by the
				Secretary.
									(ii)Letter of
				credit in lieu of cash depositThe Secretary may, in the
				Secretary’s sole discretion, accept a letter of credit from a financial
				institution acceptable to the Secretary instead of the cash deposit otherwise
				required under clause (i).
									(C)Treatment of
				deposits submitted by suppliers
									(i)Successful
				biddersThe Secretary shall retain as a performance guarantee the
				deposit submitted under subparagraph (B)(i) of a supplier that has submitted a
				bid that is selected at a market-priced auction.
									(ii)Unsuccessful
				bidsIf a supplier submits a bid that is not accepted at the
				auction, any such deposit shall be returned to the supplier.
									(iii)Deposit return
				requirements for partially successful suppliersIf a supplier
				submits a bid that is accepted at the auction, but the supplier is not awarded
				a contract for the full amount of the bid, the Secretary shall provide for a
				proportionate return of any such deposit.
									(4)Lead product
				selection
								(A)In
				generalFor each item and
				service that is the subject of a market-priced auction, the Secretary shall
				establish a lead product for each product category specified in subsection
				(b)(1). Such lead product shall be selected based upon cost and utilization of
				the product under this part.
								(B)Lead product
				clearing price establishes clearing price for other products
									(i)Lead product as
				reference point for other productsThe lead product selected
				under subparagraph (A) shall be used as a reference point for all other
				products (categorized by healthcare common procedure coding system code) in the
				same category as the lead product. Such lead product shall be assigned a weight
				of 100 percent.
									(ii)Additional
				products in each product categoryEvery other product in the same
				product category as the lead product identified under subparagraph (A) shall be
				assigned based upon each auction a weight expressed as a percentage of the lead
				product. The Secretary shall establish a single capacity-weighted average for
				each such other product in the same product category based upon the relative
				price value submitted from eligible bidders in advance of the auction for such
				other product relative to the price of the lead product. The Secretary shall
				establish a price index that is the single capacity-weighted average for each
				product in a product category in a market area.
									(iii)Establishing
				clearing priceThe Secretary shall establish the clearing price
				for each market priced item and service that is subject to the auction based
				upon the data submitted under this subparagraph. Such clearing price shall be
				equal to the highest cost bid (or, in the case of a product described in clause
				(ii), such price bid weighted by the single capacity-weighted average
				established under clause (ii)) that will meet capacity targets in the eligible
				market area for such item and service.
									(5)Conduct of
				auction
								(A)In
				generalThe Secretary shall
				establish timelines for the conduct of the market-priced auction that are
				consistent with the provisions of this paragraph.
								(B)Three months
				before auction dateApproximately three months before the
				scheduled auction date, the Secretary shall detail auction rules that are
				consistent with the auction plan developed under this section. These rules
				shall include—
									(i)financial and
				other qualification requirements for bidders;
									(ii)algorithms for
				determining winners and prices as a function of bids;
									(iii)performance
				obligations of contract suppliers, guarantees, and penalties for
				non-conformance;
									(iv)the product
				categories to be selected (and their related healthcare common procedure coding
				system codes) from within the market priced items and services;
									(v)the lead product
				for each product category selected under paragraph (4)(A); and
									(vi)the eligible market areas in which a
				market-priced auction will be conducted.
									(C)Two weeks before
				auction dateApproximately 2 weeks before the scheduled auction
				date, the Secretary shall identify the qualified suppliers eligible to submit
				bids. In carrying out this subparagraph, the Secretary shall specify—
									(i)bidder
				capacity;
									(ii)bidder
				eligibility by eligible market area;
									(iii)for each market
				area, the lead price for the lead product established under paragraph
				(4)(A);
									(iv)the price index
				(described in paragraph (4)(B)(ii)) in each market area; and
									(v)for each eligible
				bidder, its historic capacity for each item and service that will be subject to
				auction pursuant to paragraph (1) in the eligible market area.
									(D)Pre-auction
				bidders outreachBefore each auction, the Secretary shall provide
				an open meeting or other form of outreach at which prospective bidders in
				eligible market areas in which the auction will be conducted are provided
				information concerning the auction and have the opportunity to have the auction
				expert respond to questions concerning the conduct of the auction.
								(E)During
				auctionDuring the conduct of the auction, the Secretary shall
				announce—
									(i)the time of the
				end of the round of auctioning; and
									(ii)the history of
				prior rounds including the aggregate supply at the end of the round price for
				each product area by round.
									(F)Immediately
				after each auction roundNot later than 15 minutes after the end
				of each auction, the Secretary shall announce—
									(i)the aggregate
				supply for each item and service that is the subject of the auction at the
				price established during the auction;
									(ii)for each supplier
				who has participated in the auction, its own supply for all prices (from the
				initial starting price to the end of round price) for each item and service
				that is the subject of the auction; and
									(iii)revised schedule
				of rounds for the next bidding day.
									(G)At conclusion of
				final auction roundNot later than 15 minutes after the end of
				the final auction round, the Secretary shall announce—
									(i)a
				list of winning suppliers;
									(ii)the market
				clearing price for each item and service that is the subject of the auction;
				and
									(iii)for each bidder
				and in each eligible market area, the bidder’s supply for all prices (from the
				initial starting price to the end of round price).
									(H)Final
				actionsNot later than one week after the end of the final
				auction round, the Secretary shall enforce the performance guarantees received
				from each winning bidder (including a list of bidders who failed to provide
				performance guarantees in accordance with paragraph (3)(B) within one week
				after the end of the auction).
								(6)Conditions of
				awarding contract
								(A)In
				generalThe Secretary shall award a contract to any entity in an
				eligible market area in which an auction is conducted and whose bid submitted
				pursuant to paragraph (3)(A) is below the clearing price established pursuant
				to paragraph (4)(B)(iii).
								(B)Terms of
				contract
									(i)Mandatory
				acceptance of contractA supplier that submits a bid below such
				clearing price shall be treated as having agreed to and accept the contract
				awarded pursuant to subparagraph (A).
									(ii)Contract
				termsA contract awarded pursuant to subparagraph (A) shall be
				valid for 2 years, with the first such contract for the period beginning on
				July 1, 2013.
									(iii)No requirement
				to supply up to bid amountNothing in this subsection shall
				require a supplier that is awarded a contract pursuant to subparagraph (A) to
				supply a marked priced item or service that is the subject of an auction in the
				eligible market area beyond the level of demand for such item or service in the
				eligible market area, even if such level is below the level that the supplier
				assumed in its bid.
									(C)Ensuring
				adequate selection of contractorsThe Secretary may not award a
				contract to any entity under the auction to furnish such items or services
				unless the Secretary finds that the conditions described in section
				1847(b)(2)(A) apply with respect to an entity receiving a contract under this
				paragraph.
								(D)Sufficient
				capacityThe Secretary shall establish a process to ensure that a
				supplier has sufficient capacity to supply and fulfill the patient demand for
				the item or service involved in the market area involved. Such process shall be
				based upon the historic capacity of the supplier. For purposes of the preceding
				sentence, the term historic capacity means the capacity of the
				supplier in the market area in the preceding year.
								(E)Limits on
				suppliersEach bidding supplier who has no historic capacity in
				the market area subject to an auction shall be assigned a base capacity for
				each item and service made available under the auction of 1 percent of the
				total dollar value of that item or service made available in the eligible
				market area.
								(7)Payment amount
				shall equal auction clearing price
								(A)In
				generalWith respect to
				market priced items or services that are provided in an eligible market area in
				which—
									(i)a market-priced auction is conducted, the
				auction price determined at such auction for such item in such eligible market
				area; or
									(ii)such an auction
				is not conducted, the auction price determined at an auction for those items
				that is conducted in another eligible market area, as adjusted by the factor
				described in subparagraph (B)(iv),
									shall
				constitute the payment amount under section 1834(a)(1)(H)(i)(I) or section
				1842(s), as the case may be.(B)Supplying items
				or services
									(i)In
				generalNo entity other than a supplier of a market priced item
				or service that is the subject of a market-priced auction in an eligible market
				area and that has been selected as the winning bidder in that eligible market
				area shall be eligible to receive a contract under paragraph (6)(A) in such
				market area.
									(ii)Supplying items
				in economically equivalent marketsA supplier of a market priced
				item or service that has not been selected as the winning bidder in the
				eligible market area described in clause (i) shall, subject to clauses (iii)
				and (iv), be eligible to supply any other market priced item or service that
				was not the subject of an auction in that eligible market area but that was the
				subject of a market-priced auction in another economically similar eligible
				market area (as determined by the Secretary).
									(iii)Supplier must
				accept auction priceClause (ii) shall only apply to a supplier
				that agrees to accept the price determined at an auction in another eligible
				market area for a market priced item or service.
									(iv)Appropriate
				adjustmentsThe Secretary shall develop an adjustment factor to
				reflect economic differences between the market area that was the subject of
				the market-priced auction for the item or service and the market area in which
				the supplier is located. The Secretary shall use such adjustment factor to
				adjust the payment amount made to a supplier pursuant to clause (iii). The
				Secretary, auction expert, and market monitor shall consult with relevant
				stakeholders in developing such factor.
									(8)Monitoring of
				access and quality
								(A)In
				generalThe Secretary shall work with stakeholders to develop
				performance measures for suppliers that are awarded a contract pursuant to
				paragraph (6)(A) to ensure compliance with the requirements of this subsection
				and the measures developed by the auction expert under subsection (c)(2)(B)(ii)
				and to monitor the performance of suppliers.
								(B)EnforcementIf
				the Secretary determines that there has been a material failure of a supplier
				that has been awarded a contract under paragraph (6)(A) to comply with such
				requirements and measures, the Secretary shall implement enforcement measures.
				Such enforcement measures may include—
									(i)a
				formal warning letter;
									(ii)forfeiture of
				amounts submitted as a performance deposit pursuant to paragraph (3)(B)(i) or
				paragraph (8);
									(iii)termination of a
				contract awarded pursuant to paragraph (6)(A); or
									(iv)termination of
				the supplier’s agreement to participate in the program established under this
				title for a period not to exceed 2 years.
									(C)Appeals
				mechanismThe Secretary shall ensure that, prior to the
				imposition of an enforcement measure under subparagraph (B), a supplier subject
				to such measure has an opportunity to appeal imposition of the measure.
								(e)Application of
				competitive acquisition program provisionsIn implementing the
				market pricing program under this section, the provisions of section 1847(b)
				shall be applied as follows:
							(1)Paragraph (3)
				shall apply, except that, for purposes of contracts awarded under the market
				pricing program, subparagraph (B) of such paragraph shall be applied by
				substituting 2 years for 3 years.
							(2)Subject to
				subsection (d)(7)(B), paragraph (4) shall apply.
							(3)Paragraph (5)
				shall apply, except that—
								(A)the reference in
				subparagraph (A) of such paragraph to subsection (a)(2) is deemed a reference
				to subsection (b)(1) of this section; and
								(B)the reference in
				subparagraph (B)(i) of such paragraph to subparagraph (A) is deemed a reference
				to subsection (d)(4) of this section.
								(4)Paragraph (6)
				shall apply, except that in applying subparagraph (D)—
								(A)the term
				small suppliers shall mean an entity with a gross revenue that
				does not exceed $3,500,000; and
								(B)the Secretary
				shall ensure that at least 30 percent of the number of contractors that are
				awarded contracts pursuant to subsection (d)(6) of this section for each
				product category in an eligible market area are small suppliers (as defined in
				subparagraph (A)).
								(5)Paragraph (7)
				shall not apply.
							(6)Paragraph (8)
				shall apply.
							(7)Paragraph (9)
				shall apply, except that such paragraph shall be applied as if a reference to a
				bidding program includes a reference to the market pricing program.
							(8)Paragraph (10)
				shall apply, except that such paragraph shall be applied as if a reference to a
				competitive acquisition program includes a reference to the market pricing
				program.
							(9)Paragraph (11)
				shall not apply, except that—
								(A)the pendency of
				any claim for review under this section shall not delay any auction round
				conducted pursuant to subsection (a)(3) or (d)(1); and
								(B)there shall be no
				administrative or judicial review of any claim to enjoin the operation of a
				market-priced auction conducted.
								(f)Transparency
				requirements for market pricing program
							(1)In
				generalIn implementing the market pricing program, the Secretary
				shall provide for publication, on an Internet Web site operated by the
				Secretary, of the following information:
								(A)The qualifications
				necessary to submit a bid pursuant to subsection (d)(3).
								(B)The financial
				requirements and ratios of such requirements necessary for an entity described
				in subparagraph (A) that are applicable for purposes of subsection
				(d)(3)(B)(i).
								(C)The quality
				standards and the performance standards developed by the auction expert
				pursuant to subsection (c)(2)(B)(ii).
								(D)The calculation of
				the total market capacity of an eligible market area for purposes of subsection
				(d)(5)(C)(i).
								(E)The methodology
				developed for an adjustment factor applied pursuant to subsection
				(d)(7)(B)(iv).
								(F)The process for
				soliciting and accepting bids for purposes of paragraphs (3) and (5) of
				subsection (d).
								(G)For purposes of
				subsection (d)(5)—
									(i)the number of
				bidders at the auction;
									(ii)the number of
				bids accepted and rejected at the auction; and
									(iii)with respect to
				rejected bidders, the specific reasons for rejections of any bid, and, with
				respect to any such rejection, a means of ensuring the availability of the
				process described in paragraph (2) to a rejected bidder.
									(H)The calculation of
				and compliance with the requirement of section 1847(b)(6)(D), as made
				applicable to the market pricing program by subsection (e)(4).
								(2)Transparent
				appeals process
								(A)In
				generalFor purposes of complying with paragraph (1)(G)(iii), the
				Secretary shall develop an appeals process under which an entity that submits a
				bid under subsection (d)(3)(A) that is rejected for participation in an auction
				may challenge such rejection.
								(B)Timely response
				to appealThe process established pursuant to subparagraph (A)
				shall include a requirement that the Secretary respond to the rejected entity
				within 45 days of submission of an appeal by the entity.
								(g)Reliance on
				auction expert and market monitor in establishing and operating market pricing
				program; advisory committee report and monitoring
							(1)Auction
				expert
								(A)In
				generalThe Secretary shall, not later than 3 months after the
				date of the enactment of this section, through the Office of the Assistant
				Secretary for Planning and Evaluation, enter into a contract with an individual
				to serve as the auction expert to assist in the design, development,
				implementation and functioning of the auction to be conducted pursuant to
				subsection (b). The auction expert shall report and be accountable to the
				Secretary.
								(B)Selection of
				auction expert; term; access to information
									(i)Competitive
				processThe selection of the individual to serve as the auction
				expert under subparagraph (A) shall be undertaken through a competitive
				process.
									(ii)QualificationsAn
				individual may not be selected as the auction expert unless the
				individual—
										(I)has appropriate
				educational credentials; and
										(II)has experience in
				implementing auctions of similar complexity in government programs.
										(iii)DisqualificationsAn
				individual may not be selected as the auction expert if such individual—
										(I)is a current
				government employee;
										(II)is a former
				employee of the Centers for Medicare & Medicaid Services who had any
				responsibilities with respect to the program under section 1847; or
										(III)is a current or
				former contractor for the Centers for Medicare & Medicaid Services that
				participated in the implementation of the competitive acquisition program under
				section 1847(a).
										(iv)Term of
				contractThe contract for the initial auction expert under this
				paragraph shall be for a period of 4 years and thereafter such contract may be
				renewed for additional periods of 4 years or another auction expert
				selected.
									(v)Access to
				informationThe Secretary shall make available to the auction
				expert all applicable information (including confidential information) on the
				relevant markets.
									(2)Market
				monitor
								(A)In
				generalThe Secretary shall,
				not later than 3 months after the date of the enactment of this section,
				through the Office of the Assistant Secretary for Planning and Evaluation,
				enter into a contract with an individual to serve as the market monitor to
				monitor the design, development, and functioning of the auction to be conducted
				under subsection (b). The market monitor shall report and be accountable to the
				Secretary.
								(B)Selection of
				market monitor; term of contract; access to informationThe provisions of subparagraph (B) of
				paragraph (1) shall apply with respect to the market monitor in the same manner
				as they apply with respect to the auction expert.
								(C)Functions of
				market monitor
									(i)Public comments
				on auction designThe market monitor shall provide public
				comments on the auction design developed under subsection (c) within one month
				of the date of its publication.
									(ii)Participate in
				design conferenceThe market monitor shall participate in the
				design conference and, at the conference, provide a presentation on the auction
				design.
									(iii)Review of
				final designThe market monitor shall review the final auction
				design recommendations submitted under subsection (c)(2)(D) and, within one
				month of the release of such recommendations, provide public comment on
				them.
									(iv)Annual
				reportThe market monitor shall provide an annual report to
				Congress on the operation and functioning of the market pricing program. Each
				such report shall include information on—
										(I)potential problems
				with the program;
										(II)recommended
				solutions to problems identified pursuant to subclause (I);
										(III)the
				appropriateness of HCPCS codes selected for auctions;
										(IV)an evaluation on
				the ability of individuals eligible for benefits under this part to obtain
				items and services subject to the market pricing program;
										(V)any adverse health
				effects resulting from implementation of the program;
										(VI)any material
				deterioration in the quality of items and services provided under the
				program;
										(VII)the costs of any
				preventable hospitalizations for market priced items and services;
										(VIII)any negative
				business consequences to the supplier of any market priced items and services
				occurring as a result of errors made in the conduct of the program; and
										(IX)any other effects
				identified by the market monitor.
										(3)Reconstitution
				of and report by program advisory committee
								(A)In
				generalWith respect to the
				Program Advisory and Oversight Committee established under section 1847(c),
				notwithstanding paragraphs (4) and (5) of such section and for the purposes of
				preparing the report under subparagraph (B) of this paragraph, the Secretary
				shall reconstitute the Committee and extend the terms of its members (and its
				termination date) through December 31, 2014, and the provisions of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall apply to the reconstituted
				Committee.
								(B)ReportNot
				later than December 31, 2014, such Committee shall submit to the Congress a
				report on the market pricing program. The report shall include information on
				the design of the market pricing program and access to and quality of market
				priced items and services.
								(4)Ongoing
				monitoring by SecretaryThe Secretary shall monitor the effects
				of the market pricing program to guard against the occurrence of any negative
				effects specified in paragraph (2)(C)(iv). Such monitoring shall include public
				availability of the number of suppliers providing market priced items and
				services in an eligible market area during each year of the operation of the
				market pricing
				program.
							.
			3.Termination and
			 transition from DMEPOS competitive bidding program
			(a)Termination of
			 competitive acquisition programSection 1847(a)(1) of the Social Security
			 Act (42 U.S.C. 1395w–3(a)(1)) is amended—
				(1)in subparagraph
			 (B), by striking The programs and inserting Subject to
			 subparagraph (G), the programs; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(G)Termination of
				program; transition
							(i)No additional
				competition roundsNotwithstanding subparagraph (B), the
				competition under this section shall end with round 1. The Secretary shall take
				no further action to implement round 2 of the competitive acquisition program,
				the national mail order competitive acquisition program, or any subsequent
				round of the competitive acquisition program under this section.
							(ii)Contract
				terminationThe contracts awarded under this section before the
				date of the enactment of this subparagraph shall terminate on June 30, 2013,
				and no payment shall be made under this title after such date based on such a
				contract. To the extent that any damages may be applicable as a result of the
				termination of such contracts, such damages shall be payable from the Federal
				Supplementary Medical Insurance Trust Fund under section 1841. Nothing in this
				clause shall be construed to provide an independent cause of action or right to
				administrative or judicial review with regard to the termination provided under
				this
				clause.
							.
				(b)Transitional
			 payment rules
				(1)Payment for
			 durable medical equipmentSection 1834(a)(1)(F) of the Social
			 Security Act (42 U.S.C. 1395m(a)(1)(F)) is amended—
					(A)in clause
			 (i)—
						(i)by
			 inserting and before July 1, 2013, after January 1,
			 2011,; and
						(ii)by
			 adding and at the end;
						(B)in clause
			 (ii)—
						(i)by
			 striking (and, in the case of covered items and all that follows
			 through subject to clause (iii) shall); and
						(ii)by
			 striking ; and at the end and inserting a period; and
						(C)by striking clause
			 (iii).
					(2)Awards to
			 qualified suppliers not selected in competitive acquisition
			 programSection 1847(b)(4) of such Act (42 U.S.C. 1395w–3(b)(4))
			 is amended—
					(A)by striking
			 The Secretary may limit and inserting Subject to
			 subparagraph (C), the Secretary may limit; and
					(B)by adding at the
			 end thereof the following new subparagraph:
						
							(C)Non-contracted
				suppliers in competitive acquisition programBeginning on the
				date of the enactment of this subparagraph and until the date of implementation
				of the market pricing program under section 1847C, the limit under subparagraph
				(A) shall not apply and the Secretary shall award a contract to any entity
				that—
								(i)submitted a bid in
				the competitive acquisition program;
								(ii)meets financial
				and quality standards and is otherwise qualified but was not awarded a contract
				under such program because the entity’s bid was above the pricing threshold to
				provide such items and services in a competitive acquisition area; and
								(iii)accepts the
				price established under such program as payment in
				full.
								.
					(3)Payment for
			 off-the-shelf orthoticsSection 1834(h)(1) (42 U.S.C.
			 1395m(h)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(I)Application of
				market pricing program; limitation of inherent reasonableness
				authorityIn the case of
				orthotics described in subsection (b)(1)(K) of section 1847C furnished on or
				after July 1, 2013, in an eligible market area, that are included in a market
				pricing program under such section—
							(i)the payment basis
				under this subsection for such orthotics furnished in such area shall be the
				payment basis determined under such market pricing program; and
							(ii)paragraphs (8)
				and (9) of section 1842(b) shall not be
				applied.
							.
				(c)Conforming
			 amendments to market pricing policy
				(1)In
			 generalSection 1834(a)(1) of the Social Security Act (42 U.S.C.
			 1395m(a)(1)) is amended by adding at the end the following new
			 subparagraph:
					
						(H)Application of
				market pricing program; limitation of inherent reasonableness
				authority
							(i)In
				generalIn the case of covered items or off-the-shelf orthotics
				furnished on or after January 1, 2014, subject to subparagraph (G), that are
				included in a market pricing program in an eligible market area under section
				1847C—
								(I)the payment basis
				under this subsection in an eligible market area for the 2 items and services
				described in section 1847C(b)(1) that are selected for auction in such area
				pursuant to section 1847C(d)(2) shall be the amount determined under the
				auction conducted in such eligible market area;
								(II)the payment basis
				under this subsection in an eligible market area for the items and services
				described in section 1847C(b)(1) that are not selected for auction in such area
				pursuant to section 1847C(d)(2) shall be the amount determined pursuant to an
				auction for those items that is conducted in another eligible market area, and
				adjusted by the factor described in section 1847C(d)(7)(B)(iv);
								(III)during the term
				of any contract awarded pursuant to section 1847C(d)(6) for an item and service
				described in subclause (I), the Secretary may not adjust the payment rate
				determined in section 1847(b)(13)(G) to take into account the effects of a
				later-conducted auction during that two-year contract period;
								(IV)at the
				termination of a contract awarded under section 1847C(d)(6) for an item or
				service described in subclause (I), the Secretary shall adjust the payment rate
				applicable under such contract to take into account the effects of a
				later-conducted auction; and
								(V)with respect to
				payment amounts applicable pursuant to subclause (II), the Secretary shall
				adjust the payment rate annually.
								(ii)Use of
				additional informationThe Secretary, after consultation with the
				auction expert under section 1847C, may (and, in the case of covered items
				furnished on or after January 1, 2016, shall) use information on the payment
				determined under such market pricing program to adjust the payment amount
				otherwise recognized under subparagraph (B)(ii) for an area in which an auction
				has not been conducted pursuant to section 1847C(a) and in the case of such
				adjustment, paragraph (10)(B) shall not be applied.
							(iii)Continued use
				of additional informationIn the case of covered items furnished
				on or after January 1, 2016, the Secretary shall continue to make such
				adjustments described in clause (ii) as, under such market pricing program,
				additional covered items are phased in or information is updated as contracts
				are renewed under such
				program.
							.
				(2)Regulatory
			 authoritySection 1834(a)(1)(G) of such Act (42 U.S.C.
			 1395w–3(a)(1)(G)) is amended—
					(A)by inserting
			 or market
			 pricing before rates in the
			 subparagraph heading;
					(B)by striking
			 subparagraph (F)(ii) and inserting subparagraph (F)(ii),
			 subparagraph (H)(iii),; and
					(C)by inserting
			 or eligible market areas in which an auction has been conducted, on or
			 after the first day of the year specified in section 1847C(a)(3)(A)
			 after competitive acquisition areas.
					(d)Negative
			 pressure wound therapy standardsThe Secretary of Health and
			 Human Services, in consultation with relevant stakeholders (as defined in
			 section 1847C(c)(2)(A)(ii) of the Social Security Act, as added by section 1)
			 shall develop standards for coverage and quality of negative pressure wound
			 therapy items and services (within the meaning of section 1847(a)(1)(D)(i)(IV)
			 of such Act).
			4.Offset through
			 reductions in program spendingSection 1834(a)(14) of the Social Security
			 Act (42 U.S.C. 1395m(a)(14)) is amended—
			(1)in subparagraph
			 (K), by striking and at the end;
			(2)in subparagraph
			 (L)—
				(A)by striking
			 and each subsequent year; and
				(B)by striking the
			 period at the end of clause (ii) and inserting ; and;
				(3)by inserting after
			 subparagraph (L) the following new subparagraphs:
				
					(M)for 2012—
						(i)the percentage
				increase in the consumer price index for all urban consumers (United States
				city average) for the 12-month period ending with June of 2011, reduced
				by—
						(ii)the productivity
				adjustment described in section 1886(b)(3)(B)(xi)(II);
						(N)in 2013—
						(i)in the case of
				items and services described in section 1847C(b) furnished in any geographic
				area (including related accessories, but only if such accessories are furnished
				with such items and services), −4.8 percent; and
						(ii)in the case of
				items and services not described clause (i), the amount specified in
				subparagraph (M); and
						(O)in 2014 and each
				subsequent year—
						(i)the percentage
				increase in the consumer price index for all urban consumers (United States
				city average) for the 12-month period ending with June of the previous year,
				reduced by
						(ii)the productivity
				adjustment described in section
				1886(b)(3)(B)(xi)(II).
						;
				and
			(4)in the matter
			 following subparagraph (O) (as added by paragraph (3)), by striking
			 subparagraph (L)(ii) and inserting in lieu thereof clause
			 (ii) of subparagraphs (L), (M), and (O).
			
